Han, Wayne L. Hartman                   Opinion   No. O-7253
County Attorney
Dewitt County                           Re:   Interpretation of Articles 3111
Cuero, Texas                                  and 3112 of Vernon’s Annotated
                                              Civil Statutes
Dear   Sir:

                owe have received your request    for our opinion on the here-
inabove   captioned matter and we quote from      your letter ss follows:

               “I am writing you to respectfully  request an opin-
       ion from your office on a question arising   out of the follow-
       ing set of facts:

                “Dewitt County comprises    the bath Representative
       District  of Texas, and is the only county in said District.
       There is, therefore.   no District Democratic   Executive   Com-
       mittee for said District,  but there is a County Democratic
       Executive   Committee.

                “On May 22nd. 1946, Mr. Louis A. Path, of Yoakum,
       Dewitt County, Texas, Chairman of the Democratic           Execu-
       tive Committee     of Dewitt County, Texas, received     through
       the mails a written letter, signed by Mr. W, L. Schorlemer,
       who resides    in Yorktown, Dewitt County, Texas, requesting
       that his name be placed on the official ballot of said county
       as a candidate for the office of State Representative      from
       Dewitt County.     This written request was neither acknow-
       ledged nor sworn to by Mra Schorlemer.,       and was contained
       in an envelope which had been registered       in the mails with
       retur’n receipt requested.      The written request itself was
       dated May 20th, 1946, but the envelope bore a Yoakum post-
       mark dated May 21st, 1946. This was the only postmark            on
       the envelope.    According    to employees  in the Yoakum Post
       Office, the envelope bearing the request was not received         in
       said Post Office until May 21st, 1946, and an attempted de-
       livery was made on that date, but Mr. Poth could not be locat-
       ed. Thereafter,     on May 22nd, 1946, the envelope and request
       were finally delivered     to Mr. Poth and the return receipt was
       executed.

                “‘Prior to these transactions, Mr, John J. Bell of Cuero,
       ‘Dewitt County, Texas, had filed his duly acknowledged    request
        as a candidate for the same office with Mr. Poth on May 20th,
                           h
                                                                                                1




Hon. Wayne     L. Hartman.             page 2 (O-7253)




       1946. by handing             it to him personally.

                “There are            two primary    issues   on which   I am seek-
       ing clarification:

               “1. Was the written request of Mr. W. L. Schorlemer
       legally sufficient although not acknowledged  or sworn to be-
       fore an officer qualified to take acknowledgements   or oaths.

                “2. Was the written request of Mr. W. L. Schorlemer
       filed in time to authorize the Dewitt County Democratic      Exe-
       cutive Committee    to place his name on the official ballot as a
       candidate for the office of State Representative   from Dewitt
       County. Texas.

                  “After determination  of these issues, the over-all
       question    I would like to have answered   by your office is:

               “Under the facts as set out above, is Mr. W. L. Schor-
       lemer entitled to have his name placed on the official ballot as
       a candidate for the office of State representative from Dewitt
       County, Texas.’

                  Articles          3111 and 3112, Vernon’s    Annotated    Civil   Statutes,
respectively      provide:

               “The request to have the name of any person affiliat-
       ing with any party placed on the official ballot for a general
       primary  as a candidate for the nomination of such party for
       any State office shall be governed by the following:

               “1. Such request shall be in-writing    signed and duly ac-
      knowledged by the person desiring       such nomination, or by twenty-
      five qualified voters.   It shall state the occupation, county or res-
      idence and post-office   address   of such person, and if made by
      him shall also state his age.

                “2. Any such request shall be filed with the State chair-
       man not later than the first Monday in June preceding     such pri-
       mary, and shall be considered   filed if sent to such chairman at
       his post-office address by registered    mail from any point in this
       State.

                  u             I
                      . . . .

                *Any person desiring his name to appear on the official
       ballot as a candidate for the nomination for Chief Justice or As-
       sociate Justice of the Court of Civil Appeals.   or for Representa-
       tive in Congress,   or for State Senator when such Senatorial   Dis-
       trict is composed    of one or more than one County, or for Repre-
       sentative, or district judge or district attorney in represenbtive
Hon. Wayne      L. Hartman,       page 3 (O-7253)



                         c,$,,y-i.;‘
                                   ~.
                                   l ,J.c>        ,: :>i>,t 111‘
        or judicial dislt;rictai,composed,,of ;one;o~r more,tban            one coun-
         ty, shall: file witiTthe ,chairman .mftthe executive committee
         of the party-for    the: :di~st.rict, said reqiuest with’reference~to          a
        cQ~i~~~~,fOr;:Q,,~ta;homina’tioti;;oi            if there be ,no chairs- _
        man of such district executive committee,                 then with the
        chairman      of each county composing           such district, not later
        than the third Monday in May preceding                 the general, primary.
        Such requests      may likewise be filed not later than said date
        by any twenty-five      (25) qualified voters resident within such
        distric~t, signed and duly acknowledged.                Immediately    after
        staid date each such district chairman               shall certify the names
        of all persons for whom such requests                 have been filed to the
        county chairman       of each county composing             such distr~ict.   If
        said name is not submitted or fited within said time, same
        shall not be placed upon said ballot.-

                  Opinion    No. O-6054 of this department           reads    in part as fol-
lows:

                 “Therefore~, before any candidate may submit himself                       :
        to the qualified voters of this State, he must comply with the
        prerequisites   set forth in Article 3 111. supra. Such require -
        ments are mandatory.”

               In view of the foregoing,     it follows that the applicant has not
complied with the provisions     of Articles     3111 and 3112, supra, and that
he has not made the required     acknowledgement         or verification,   nor has
he made a substantial    compliance    therewith.      Therefore,    your first ques-
tion is answered   in the negative.

               In connection with your second question, we call your atten-
tion to the case of Burroughs   v. Lyle=, 181 S.W.2d 570 wherein the Supreme
Court of Texas stated:

                  “Article   3112 provides that any person desiring to have
        his name appear on the official ballot as the candidate for State
        Senator shall file his request therefor         either with the chairman
         of the executive committee for the district,         or, if there be no
         such chairman,     with the chairman      of each county composing his
        district   ‘not later than the third Monday in May preceding           the gen-
        eral primary.’       In this instance the request had to be filed not
         later than May 15th. It clearly appears          that the Legislature    in-
         tended to make a difference       in the time and manner of filing for
        a State office as required      in Article   3111, and that required for
        the filing in a district office, as required by Article         3 112~. The
         language used in Article      3112 is plain and unambiguous,        and the
         Legislature    intended that such request for a place on the official
        b&lot must ,be filed by a certain date, and if this i.s not done, the
         party so failing to comply with the law is not entitled to have his
         name plac,ed on such ballot.”
Hon. Wayne    L. Hartman~, page 4 (O-7253)




                  In the case about which you inquire, the request had to be
filed not later    than May 20~. 1946. Therefore,   your second question is
also answered       in the negative.

                In view of the foregoing,   it is our opinion that the applicant,
Hpn. W. L. Schorlemer,      is not entitled to have his name placed upon the
official ballot as a candidate for the office of State Representative      from
Dewitt County, Texas.

                                        Yours   very   truly

                                        ATTORNEY       GENERAL           OF TEXAS




                                        By   /s/ J. C. Davis,      Jr.

                                                               J. C. Davis,    Jr.
                                                                  ~Assistant

JCD:djm/cm

APPROVED          JUN 1 1946


/s/ Carlo6   C. Ashley

FIRST A,SSISTANT
ATTORNEY    GENERAL

                                                          APPROVED
                                                       Opinion Committee

                                                       By      /s/ BWB
                                                               Cbamman